Citation Nr: 1427378	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied a compensable rating for bilateral hearing loss.  In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the current noncompensable rating for his service-connected bilateral hearing loss does not accurately portray the extent of this disability.  He believes that he loses much of the conversation around him unless he is looking at the person speaking (and is therefore then more apt to hear and understand what is being said).  See hearing transcript, pages 3 and 4.  

Although the last VA examination performed in December 2011 is not overly stale, there may have been significant changes in the Veteran's service-connected hearing loss disability since that last VA examination, especially in light of the May 2012 private audiological report submitted by the Veteran at the October 2012 hearing.  In addition, a new VA examination is warranted to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased).

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present hearing loss, as well as any significant pertinent interval medical history since his last VA examination in 2011.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).  As noted, the Veteran has submitted a May 2012 private audiological evaluation that provides a graph of audiometric testing, but not the numerical values.  While the Board is able to interpret the results, it would be helpful if the VA examiner would provide the missing numerical values for the test.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the extent of his service-connected bilateral hearing loss.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.   

a)  The VA audiologist is asked to interpret a May 2012 hearing test from Denton Hearing Health Care and provide the numerical results from the graph.

b)  The examiner should describe the current extent of the Veteran's service-connected bilateral hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. 

c) The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living, to include whether his bilateral hearing loss results in marked interference with employment.   In doing so, the/ audiologist should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

